DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 15/855,131 filed on 12/27/2017. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2017 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemphill et al. (U.S. 2015/0323018).
Regarding claim 1, Hemphill discloses (figs. 1-2) A differential (D) comprising: a driven body 104; an output element 102; and a clutch assembly 100 radially interposed between the 

Regarding claim 3, Hemphill discloses (fig. 5) the first wedge clutch includes: a first cam 120 having ramps 133 sloping radially outward in the second direction, a first annular carrier 108 rotationally fixed to the driven body, and a first wedge element 122 radially disposed between the first carrier and the first cam, wherein the first wedge element has lobes 124 configured to engage with the ramps to radially expand the first wedge element into frictional engagement with the carrier.

Regarding claim 5, Hemphill discloses (fig. 5) the second wedge clutch includes: a second cam 126 having ramps sloping radially outward in the first direction, a second annular carrier 110 rotationally fixed to the driven body, and a second wedge element radially disposed between the second carrier and the second cam, wherein the second wedge element has lobes configured to engage with the ramps of the second cam to radially expand the second wedge element into frictional engagement with the carrier (pgh. 0032, structure is the same as first clutch).

Regarding claim 6, Hemphill discloses (fig. 5) the first cam is formed on the output element.

Regarding claim 7, Hemphill discloses (fig. 5) the first clutch further includes an actuator (one of 107A/107B) configured to radially flex the wedge element.

Regarding claim 8, Hemphill discloses (fig. 5) the wedge clutch includes a wedge disk 122 that is radially expandable to selectively lock the driven body to the output element in the first direction.

Regarding claim 9, Hemphill discloses (fig. 5) the output element, the clutch assembly, and the driven body are concentric (as shown).

Regarding claim 18, Hemphill discloses (figs. 1-2) A differential (D) comprising: a driven body 104 having an inner surface (radially inner) defining an opening (at 108, 110); an output shaft 102 disposed in the opening; and a clutch assembly 100 radially disposed between the inner surface and the output shaft and selectively coupling the output shaft to the driven body, the clutch assembly including a forward clutch 106 configured to overrun in a forward direction, and a reverse clutch 105 configured to overrun in a reverse direction (pghs. 0029-0030).

Claims 1-2, 9-11 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochab et al. (U.S. RE38012).
Regarding claim 1, Ochab discloses (fig. 3) A differential 16 comprising: a driven body 48; an output element (one of 78); and a clutch assembly (clutch for left half shaft) radially interposed between the driven body and the output element and including a first wedge clutch (utilizing left roller 66, constitutes a “wedge clutch” in that the rollers wedge between the two races) configured to rotationally lock the output element to the driven body in a first direction and to overrun in a second direction (fig. 6b, rolls engaged in left ramp), and a second wedge clutch configured to rotationally lock the output element to the driven body in the second direction and to overrun in the first direction (fig. 6d, rolls engaged in right ramp. It is noted that the clutch is a “bi-directional overrunning clutch”, and transmits torque in both flow directions. 

Regarding claim 2, Ochab discloses (fig. 3) a second output element (right half shaft 78); and a second clutch assembly (right clutch including right roller 66) interposed between the driven body and the second output element and including a third wedge clutch (utilizing right rollers 66) configured to rotationally lock the second output element to the driven body in the first direction and to overrun in the second direction, and a fourth wedge clutch configured to rotationally lock the second output element to the driven body in the second direction and to overrun in the first direction (operates in the same manner as left clutch, see mapping above).

Regarding claim 9, Ochab discloses (fig. 3) the output element, the clutch assembly, and the driven body are concentric (they are all concentric about the axis of 78)

Regarding claim 10, Ochab discloses (fig. 3) the driven body is a ring gear 48. 

Regarding claim 11, Ochab discloses (fig. 3) A differential comprising 16: a driven body 48; a first output shaft (left shaft 76) configured to couple with a half shaft (left 78); a first forward wedge clutch (one of left ramps or right ramps of 50 coresponding to left clutch in fig. 3, fig. 6A) configured to, when engaged, rotationally lock the first output shaft to the driven body in a reverse direction of the first output shaft and to permit rotation between the first output shaft and the driven body in a forward direction of the first output shaft; a first reverse wedge clutch (the other of of left ramps or right ramps of 50, fig. 6A) configured to, when engaged, rotationally lock the first output shaft to the driven body in the forward direction of the first output shaft and to permit rotation between the first output shaft and the driven body in the reverse direction of the first output shaft; 14SCHF 0138 PUS P171647 US 

Note: see discussion of clutch operation in mapping of claim 1.

Regarding claim 18, Ochab discloses (fig. 3) A differential 16 comprising: a driven body 48/50 having an inner surface (inner edge of 50) defining an opening (radial inside of 50); an output shaft (left shaft 78) disposed in the opening; and a clutch assembly (one of 66) radially disposed between the inner surface and the output shaft and selectively coupling the output shaft to the driven body, the clutch assembly including a forward clutch (one of left and right ramps of 50 of one of left and right clutches, see fig. 6A) configured to overrun in a forward direction, and a reverse clutch configured to overrun in a reverse direction (the other of left and right ramps of 50 of one of left and right clutches, see fig. 6A).
Note: see discussion of clutch operation in mapping of claim 1.

Regarding claim 19, Ochab discloses (fig. 3) a second output shaft (right shaft 78); and a second clutch assembly (right clutch including 66) radially disposed between the inner surface and the second output shaft and selectively coupling the second output shaft to the driven body, the second clutch including a second forward clutch configured to overrun in the forward direction (one of left and right ramps of 50 of the other of left and right clutches, see fig. 6A), 

Regarding claim 20, Ochab discloses (fig. 3) the forward clutch and the reverse clutch are independently engageable (via actuators 108,124,126) such that both the forward and reverse clutches are engaged to fix the output shaft to the driven body when in a first mode of the differential, and such that the forward clutch is engaged and the reverse clutch is disengaged to rotational lock the output shaft to the driven body in the reverse direction and permit overrunning of the output shaft in the forward direction when in a second mode of the differential (col. 8 line 14 – col. 9 line 39).

Allowable Subject Matter
Claims 4 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The documents listed on the PTO-892 disclose various aspects of the present application.  For example, Bagge ‘066 discloses a freewheel system utilized in a differential, and Hrusch ‘351 discloses a plurality of wedge clutches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659